Citation Nr: 1011572	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-31 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for obesity, to include 
as secondary to service-connected asthma. 
 
2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to obesity and/or asthma. 
 
3.  Entitlement to service connection for hypertension as 
secondary to bronchial asthma and/or obesity. 
 
4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to obesity and/or diabetes mellitus, type II. 
 
5.  Entitlement to service connection for sleep apnea, to 
include as secondary to obesity.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1978.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Portland, Oregon that 
denied service connection for obesity, to include as 
secondary to service-connected asthma, diabetes mellitus, 
type II and peripheral neuropathy, to include as secondary to 
bronchial asthma and/or obesity, hypertension as secondary to 
bronchial asthma and/or obesity and sleep apnea, to include 
as secondary to obesity.

The Board points out that service connection for hypertension 
was denied by rating action dated in January 2005 and the 
Veteran did not appeal from that determination.  The 
appellant now claims service connection for hypertension as 
secondary to service-connected disability.  It does not 
appear that he is attempting to reopen the claim of 
entitlement to hypertension.  Therefore, the current appeal 
only considers this matter on a secondary basis.

The Veteran was afforded a videoconference hearing in 
December 2009 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record. 

In correspondence received at the Board in January 2010, the 
Veteran requests an increased rating for service-connected 
bronchial asthma.  This matter is not properly before the 
Board for appellate review and it is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  Obesity is unrelated to service or a service-connected 
disease or injury.

2.  Diabetes mellitus, type II, is unrelated to service or a 
service-connected disease or injury.

3.  Peripheral neuropathy of the upper extremities and left 
lower extremity is unrelated to service or a service-
connected connected disease or injury.

4.  Hypertension is unrelated to a service-connected disease 
or injury.

5.  Sleep apnea is unrelated to service or a service-
connected disease or injury.


CONCLUSIONS OF LAW

1.  Obesity was not incurred in or aggravated by service and 
is not proximately due to or the result of service-connected 
disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2009).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, is not proximately due to or the 
result of service-connected disease or injury, and may not be 
presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).

3.  Peripheral neuropathy of the upper and lower extremities 
was not incurred in or aggravated by service, is not 
proximately due to or the result of service-connected disease 
or injury, and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2009). 

4.  Hypertension not is proximately due to or the result of 
service-connected disease or injury. 38 U.S.C.A. §§ 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.304, 
3.310 (2009).

5.  Sleep apnea was not incurred in or aggravated by service 
and is not proximately due to or the result of service-
connected disease or injury. 38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran presented testimony on personal hearing in 
December 2009 to the effect that he developed asthma during 
active duty, and taken off physical activities as a result 
thereof.  The Veteran testified that he subsequently began to 
put on weight from an inability to exercise and was unable 
reduce his weight with diet or anything else.  He stated 
discharged from service on account of his weight and that 
service connection is warranted for obesity related to 
service or service-connected asthma.  The appellant 
essentially said that because of obesity, he had developed 
diabetes mellitus, type II, hypertension, peripheral 
neuropathy of the extremities and sleep apnea for which 
service connection should be granted.  



Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

If any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (1) is identified 
as to any of the four notice elements, the burden shifts to 
VA to demonstrate that the error was not prejudicial to the 
appellant. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), petition for cert. filed (U.S. March 21, 2008) (No. 
07-1209).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

In this case, the Veteran was sent letters in January and 
December 2006 prior to the initial unfavorable decisions on 
the claims under consideration.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  A communication that satisfies the 
criteria under Dingess was also been sent to the appellant..  
However, the appeal is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claims on 
appeal, and any notice deficiency is immaterial.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Veteran was afforded VA examinations in 
October 2004 and March 2006, which included clinical 
opinions, that the Board determines are adequate for 
adjudication purposes.  Extensive VA outpatient records have 
been received and associated with the claims folder.  Some 
private clinic notes have also been considered.  The Veteran 
presented testimony on personal hearing in December 2009.  
His statements in support of the claim have been carefully 
considered.  The record does not otherwise indicate any 
additional existing evidence that is necessary or is able to 
be secured for a fair adjudication of the claims that has not 
been obtained.  Therefore, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claims. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims are ready to 
be considered on the merits.

The record reflects that during the hearing in December 2009, 
the VA Veterans Law Judge advised the appellant as to what 
was required for a grant of service connection.  A potential 
evidentiary defect was identified and a suggestion for a cure 
was addressed.  The actions of the Veterans Law Judge 
supplement VCAA and comply with 38 C.F.R. § 3.103 (2009).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946 and diabetes mellitus, type II, or organic disease of 
the nervous system becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. 
§ 3.310(a) (through September 6, 2006).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. 38 C.F.R. 
§ 3.310(b) (2009).



Factual Background

Service treatment records show that the Veteran weighed 225 
pounds on examination for service entrance in January 1972.  
In August 1974, a current weight of 287 pounds was recorded.  
It was noted that the Veteran needed a weight reduction diet 
and would return for an appointment with a dietitian.  The 
separation examination report dated in May 1975 from the 
Veteran's first tour of duty reflects a weight of 225 pounds.  
Exogenous obesity was noted in the summary of defects.

Notes from the Clinical Dietetics Branch in March 1976 
indicate that the Veteran was participating in a weekly 
weight control follow-up class.  Current weight was noted to 
be 277 with a loss of three pounds as of that date.  A goal 
of 240 pounds was recommended.  A November 1976 weight of 281 
was recorded.  A December 1976 clinic entry noted that the 
appellant had been in the weight control program for the past 
year and that his weight was about the same.  He was reported 
to be in generally good health and denied any serious medical 
illnesses.  Current height and weight were shown as 6'4" and 
298 pounds.  A 1200-hundred-calorie-a-day diet was 
recommended for a desired weight of 260.  Service clinic 
notes in January 1977 indicate that the appellant sought 
regular dietary consultation and weighed 296 pounds.  In mid 
February 1977, a weight of 285 pounds was recorded.  A July 
1977 Medical Center Allergy Survey Sheet shows that the 
Veteran was having sneezing, runny nose, red and watery eyes, 
as well as wheezing with running.  It was noted that he could 
smoke without a problem.  Following evaluation, the 
impressions were allergic rhinitis and extrinsic asthma.  

The Veteran was seen in the dietary clinic in September 1977 
weighing 281 pounds.  An impression of improper following of 
dietary program with no exercise was rendered.  A subsequent 
clinic entry in September 1977 noted that he had recently 
found out that he had asthma.  The appellant requested a 
profile from running and stated that he was unable to 
complete two mile due to an inability to breathe.  It was 
reported that his commander was preparing paperwork to bar 
his reenlistment due to his determination that he had a 
weight control problem.  The Veteran was referred to 
pulmonary medicine for consultation where it was noted that 
obesity was clearly playing some rule in his inability to 
exercise, and that it was possible that exercised-induced 
asthma was playing a role in his symptoms.  A temporary 
profile was granted until he could be fully evaluated.  It 
was also noted that he should continue to lose weight.  The 
temporary physical profile for asthma was initiated in 
October 1977.  

The Veteran was hospitalized in October 1977 for a condition 
unrelated to this appeal where it was noted that he drank 
alcohol in large amounts each day.  He was described as 
obese.  During the course of hospitalization, admission for 
alcohol rehabilitation for excessive habitual drinking with 
possible addiction was recommended but he declined treatment.  
Diagnoses on discharge included asthma and obesity.  His 
physical profile was extended in January and April 1978 
following clinical findings of exercise-induced asthma.  A 
service discharge examination report with a date in 1978 
showed a weight of 275 pounds.  At that time, the endocrine 
system, upper and lower extremities and neurologic status 
were evaluated as normal.  A blood pressure reading of 136/80 
was obtained.  No numbers were provided for urinalysis.

The Veteran filed a claim for service connection of asthma in 
1978.  He underwent VA general medical and special 
respiratory examinations in August 1978 and was noted to 
weigh 287 pounds.  A blood pressure reading of 128/84 was 
shown.  The endocrine system was evaluated as normal.  On 
neurological review, it was reported that there were no 
pathological reflexes and no motor or sensory disturbances.  
Following examinations, diagnoses were rendered that included 
bronchial asthma, history of, not found at the time of this 
examination, and obesity, exogenous, 80 pounds overweight.  
By rating action dated in September 1978, service connection 
was granted for bronchial asthma, rated noncompensably 
disabling.  

A VA trachea and rhonchi examination for a claim not 
pertinent to this appeal was conducted in October 1997.  On 
physical examination, height was listed as 76 inches and 
weight as 319 pounds.  Impressions following examination 
included past history of exercise-induced asthma, negative 
pulmonary function tests, no evidence of asthma at this time

A statement was received from the Veteran in March 2004 in 
which he indicated that in July 1980, he was involved in an 
aircraft accident resulting in the loss of part of his right 
leg and a small bone being shattered just below the knee.  He 
related that in April 1995, he was run over by a car which 
caused damage to both knees, both hips, and his back.  

Private clinical records dated between 1991 and 1993 reflect 
that the Veteran was being treated for high blood pressure. 

The Veteran was afforded a VA examination in October 2004.  
He was reported to be 6'3" with a weight in excess of 370 
pounds.  The appellant provided history to the effect that he 
weighed 270 pounds on his last reenlistment physical but that 
a short time later 'they kicked me out because I was up to 
280 pounds.'  Following examination, diagnoses of morbid 
obesity and probable hypertension secondary to number one 
[hypertension] were rendered.  The Veteran was also examined 
for respiratory condition at that time.  Pertinent background 
history dating back to service was recited.  In the 
diagnosis, the examiner related that the Veteran had a 
history of possible exercise-induced asthma while on active 
duty in 1977 with no subsequent history or verification of a 
diagnosis of asthma of any type.  The examiner commented that 
"I believe it is as likely as not that the Veteran's 
elevated blood pressure and dyspnea on exertion are primarily 
due to his morbid obesity."  

The Veteran filed claims for service connection of obesity, 
hypertension and diabetes secondary to service-connected 
bronchial asthma in November 2005.  He stated that when he 
was placed on profile for asthma, he could not participate in 
any physical training, and that this caused him to become 
overweight for which he was separated from service.  The 
appellant claimed service connection in September 2006 for 
peripheral neuropathy as secondary to diabetes, type II, and 
sleep apnea secondary to obesity.  

VA outpatient clinical records dating from January 2005 
confirm that the Veteran had or was being treated for 
conditions that included morbid obesity, hypertension, 
diabetes mellitus, type II, hypertension and sleep apnea.  
Neuropathy was diagnosed in May 2005.  A weight of 447.5 
pounds was shown in August 2005.  Diabetes, type II, was 
diagnosed in September 2005.  Moderate to severe sleep apnea 
was diagnosed in May 2006.

The veteran was afforded a VA examination for diabetes 
purposes in March 2006.  It was noted that claims folder was 
available for review.  Pertinent history dating back to 
service was recited.  It was noted that diabetes had been 
diagnosed in 2005.  The Veteran claimed onset of hypertension 
in 1996 for which he had been placed on medication.  The 
appellant denied neurologic symptoms that included tingling 
and decreased sensation of the hands and feet.  Medical 
history that included severe injuries to the right arm and 
leg when a helicopter crashed on him was reported.  He stated 
that he had received workers compensation for this.  A 
physical examination was performed showing that the Veteran 
weighed 395 pounds.  The examiner noted that his clothes were 
loose, indicating that he was losing weight.  On neurological 
examination, sensation of the fingers and toes were within 
normal limits when tested with monofilament.  The Romberg was 
negative.  Following examination, diagnoses of diabetes 
mellitus, type II, hypertension on medication, well 
controlled, and obesity were rendered.  The examiner 
commented that increased weight was well documented while in 
the military.  It was found that his obesity was a 
contributing factor in his diabetes mellitus, type II, but 
that "I am unable to make conclusion that it is a direct 
result of his military service."  The examiner went on to 
say that "I think the Veteran's current hypertension and 
diabetes is[sic] less likely caused by a result of military 
service and I cannot make a direct connection to his service 
connected bronchial asthma.  Military records do indicate 
that he had decreased activity and was unable to be involved 
in physical training due to exercise induced asthma and also 
due to ingrown toenails which restricted his activity.  His 
decrease in activity while in the military may have 
contributed to increased obesity although this is not seen as 
a direct cause for his current diagnosis of diabetes 
mellitus."



Legal Analysis

1.  Service connection for obesity.

The Veteran asserts that he became obese as the result of 
asthma in service which is now a service-connected 
disability.

The Board notes that it appears likely that a layman is 
competent to report that he has gained weight because of an 
excess of intake of calories.  It is also likely that a 
layman can speculate that because of a decrease in exercise 
there is a reduction in the calories that are burned.  
However, competence and probative value of evidence are 
different matters.

The Board observes that service treatment records indicate 
that notwithstanding the reference to a weight of 287 in 
August 1974 clinic notes, the appellant is shown to have been 
placed in a long-term weight loss program in March 1976 at a 
weight of 277 pounds.  At that time, the Veteran was 52 
pounds over his separation examination weight of 225 in 1975.  
This was long before asthma was diagnosed in service in mid 
1977.  Based upon the timing of events, any assertion that he 
gained weight because of asthma is inconsistent with the more 
probative in-service records and his relating of events is 
not credible.  The record also establishes that the in-
service personnel did not attribute his obesity to any 
identified disease or injury.  Rather, he was placed in a 
weight loss program, presumably instructed to reduce his 
caloric intake. 

The evidence indicates that he lost, regained, and lost 
weight, as he was noted to be 275 pounds on separation 
examination in 1978.  The separation examination weight in 
1978 was less than that demonstrated when he initially began 
the weight loss program in 1976.  The Board notes that at no 
time during service did clinical staff attribute weight gain 
to asthma or to toenail symptoms.  Exogenous obesity was 
diagnosed on separation examination in 1975 and on post 
service VA examination in 1978.  This signifies that it was 
not found to be due to an underlying disease process. See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001)

The Board acknowledges the VA examiner's statement in March 
2006 that a decrease in activity due to ingrown toenails and 
asthma while in the military may have contributed to obesity.  
As pointed out previously, however, the Veteran's weight gain 
began long before he was treated for asthma during active 
duty.  As to the toenails, service records reflect that he 
was seen for treatment in this regard primarily during his 
first tour of duty.  However, it is shown that he weighed the 
same on separation examination in 1975 as he had at service 
entrance in 1972.  When seen in November and December 1975 
for an ingrown nails during his second term of service, no 
duty restrictions were recorded.  The nailbed was noted to be 
"OK" on the latter occasion.  The Board thus finds that the 
2006 VA examiner's opinion in this regard is substantially 
compromised by contemporaneous evidence in service that 
directly contradicts asthma and an ingrown toenail as 
precursors to obesity.  It therefore lacks probative value.  
Moreover, a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
a causal relationship. Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

In this instance, the Board finds that Veteran's exogenous 
obesity is a disability for which there is no identifiable 
underlying disease of injury to support a grant of service 
connection. See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  There is no probative evidence, 
medical or otherwise, that tends to show that obesity is due 
to a disease or injury that was incurred in service.  Rather, 
the repeated instruction to diet implies a belief that his 
weight is linked to his intake of calories.  Absent competent 
evidence which shows that the Veteran's obesity constitutes a 
disability due to disease or injury linked to service, 
service connection is not warranted. 

The Board has carefully considered the lay statements and 
history that obesity is related to service or a service-
connected disability.  Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to 
report that he or she symptoms as such come through one of 
the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  
In this instance, however, the Board finds that obesity 
definitely the onset of any asthma symptoms.  Service 
treatment records also show that even after asthma was 
diagnosed, it was recorded that he was not properly following 
his prescribed dietary program and that he also drank large 
quantities of alcohol.  

However, the appellant was indeed shown to have lost weight 
during service as he weighed less at service discharge than 
he had in the preceding months.  In September 1977 he weighed 
281 as compared to 277 at service discharge.  Moreover, on VA 
examination in August 2004, the examiner reviewed the 
clinical record and clearly stated that although there was a 
history of exercise induced asthma in service, there was no 
subsequent history or verification of a diagnosis of asthma 
of any type in the intervening years.  When examined by VA in 
2007, the record reflects that the Veteran weighed 395 and 
had lost a great deal of weight - from 447 in August 2005 - 
by adhering to some dietary restrictions.  As reported 
previously, the Board finds that the VA examiner's opinion in 
2006 that tends to link asthma to obesity lacks probative 
value for reasons stated previously.  Such factors clearly 
militate against the Veteran's assertions that obesity is 
secondary to asthma.  Therefore, while the record 
demonstrates fluctuating obesity since service, it does not 
contain reliable evidence which relates this disability to 
any injury or disease in service and service connection must 
be denied.  Rather, the fact hat diet was recommended 
reflects that he was instructed to decrease his caloric 
intake.  

Even if the Board were to accept that the veteran had some 
decrease in activity due to service connected disability, the 
fact remains that neither asthma nor his foot impairment 
compel him to increase his caloric intake beyond that 
recommended by his treating care providers or influences him 
to increase his caloric intake.  Furthermore, neither service 
connected condition prevents him from decreasing his caloric 
intake (follow the diet that has been recommended).  His 
assertion that service-connected disability causes obesity, 
aggravates obesity or prevents weight reduction (dieting) is 
not credible.  The fact that service-connected disability may 
have some influence in a decrease in activity level falls far 
short of the legal concept of proximate causation (and 
aggravation).  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  

2.  Service connection for diabetes mellitus.  

The Veteran's service medical records do not reflect that he 
was treated for elevated glucose levels or diabetes.  
Although his service discharge examination report in 1978 
does not disclose a sugar value, the endocrine system was 
evaluated as normal at that time and on post service VA 
examination in August 1978.  VA clinical records reflect that 
diabetes was first diagnosed in 2005.  There is no reliable 
post service confirmation of or evidence of diabetes within 
one year of discharge from active duty.  Under the 
circumstances, service connection for diabetes mellitus, type 
II, must be denied as directly related to service and may not 
be presumed to have been incurred therein. See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 303, 
3.307, 3.309.  

The Veteran does not contend, however, that diabetes 
mellitus, type II, is directly related to service.  He 
asserts that it is secondary to obesity which was first 
manifest during service.  The Board points out, however, that 
as obesity has not been determined to be service connected, 
this premise is not available as a theory of entitlement on a 
secondary basis.  Therefore, service connection for diabetes 
mellitus, type II, must be denied as secondary to a service-
connected disability.  

To the extent that the Veteran is claiming service connection 
for diabetes mellitus as secondary to service-connected 
asthma, the Board finds that there is no reliable evidence of 
record that establishes a relationship in this regard.  The 
Board has carefully considered his lay assertions in support 
of the claim.  Lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  A layman is competent to report that that 
he or she notices symptoms as such come through one of the 
senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  
However, whether there is any relationship between asthma and 
diabetes requires specialized training for a determination 
and is therefore not susceptible of lay opinion.  In this 
respect, a medical professional has the greater skill.  The 
Board points out that there is no competent and probative 
evidence in the record indicating that diabetes mellitus, 
type II, is secondary to or has been aggravated by asthma.  
Therefore, service connection for diabetes mellitus, type II, 
as secondary to service-connected asthma must be denied.

3.  Service connection for hypertension.  

The Veteran asserts that hypertension is secondary to 
bronchial asthma and/or obesity.  The VA examiner in October 
2004 related that probable hypertension was secondary to 
obesity.  As noted previously, the Veteran is not service 
connected for obesity and this theory of entitlement is not 
available to him.  Therefore, service connection for 
hypertension as secondary to obesity must be denied.  

To the extent that the Veteran claims service connection for 
hypertension secondary to service-connected asthma, the Board 
finds that there is no reliable evidence of record that 
establishes a relationship between the service-connected 
asthma and hypertension.  The Board has carefully considered 
his lay assertion that hypertension may be related to asthma.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 
(2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  A layman is competent to report that that he or she 
notices symptoms as such come through one of the senses. See 
Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, whether 
hypertension is related to asthma requires specialized 
training for a determination as to its diagnosis and 
causation, and is therefore not susceptible of lay opinion as 
to those questions.  In this regard, a medical professional 
has the greater skill.  The record reflects that when the 
Veteran was examined by VA in this regard in October 2004, to 
include review of his claims folder, hypertension was solely 
attributable to obesity.  The Board thus finds that there is 
no competent and probative evidence indicating that 
hypertension is secondary to or has been aggravated by 
asthma.  Therefore, service connection for hypertension as 
secondary to service-connected asthma must be denied.



4.  Service connection for peripheral neuropathy.

The Veteran's service medical records do not show that he was 
treated for any neurological defect or deficit.  The upper 
and lower extremities were evaluated as normal on examination 
in 1978 upon discharge from active duty.  The available 
evidence first discloses a diagnosis of neuropathy in 2005.  
Nothing in the post service clinical record indicates that 
the Veteran has peripheral neuropathy related to service.  
Under the circumstances, service connection for peripheral 
neuropathy as directly related to service must be denied. See 
38 U.S.C.A. § 1110, 1131:38 C.F.R. § 3.303. 

The Veteran does not contend, however, that peripheral 
neuropathy is directly related to service.  Rather, he 
asserts that it is secondary to obesity of service onset or 
diabetes mellitus.  The Board points out, however, that as 
neither obesity nor diabetes has determined to be service 
connected, these premises are not available as a theory of 
entitlement on a secondary basis.  Therefore, service 
connection for peripheral neuropathy must be denied as 
secondary to obesity or diabetes mellitus.

To the extent that the Veteran is claiming service connection 
for peripheral neuropathy secondary to service-connected 
asthma, the Board finds that there is no reliable evidence of 
record that establishes a relationship between asthma and 
peripheral neuropathy.  The Board has carefully considered 
his lay assertions in this regard.  Lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is 
competent to report that that he or she notices symptoms as 
such come through one of the senses. See Layno v. Brown, 6 
Vet. App 465, 470 (1994).  However, the etiology of 
peripheral neuropathy and/or whether it is secondary to or 
has been aggravated by asthma requires specialized training 
for a determination as to its causation, and is therefore not 
susceptible of lay opinion as to this question.  In this 
regard, a medical professional has greater skill.  In this 
regard, the Board notes that while neuropathy has been 
referred to in VA outpatient records, there were no clinical 
findings of such on VA examination in March 2006.  In any 
event, the Board finds that there is no competent and 
probative evidence in the record indicating that peripheral 
neuropathy is secondary to or has been aggravated by asthma.  
Therefore, service connection for peripheral neuropathy as 
secondary to service-connected asthma  must be denied.

5.  Service connection for sleep apnea.

The appellant claims service connection for sleep apnea 
secondary to obesity.

The service medical records do not refer to any symptoms 
consistent with sleep apnea.  The available clinical records 
first show a diagnosis of sleep apnea in 2006.  The Veteran's 
obesity was noted to be a major component causing sleep 
apnea.  However, since service connection for obesity has 
been denied, this theory of entitlement as a basis for 
service connection is unavailing to him.  Therefore, service 
connection for sleep apnea must be denied as secondary to 
obesity.




ORDER

Service connection for obesity, to include as secondary to 
service-connected asthma, is denied.

Service connection for diabetes mellitus, type II, to include 
as secondary to bronchial asthma and/or obesity, is denied.

Service connection for hypertension as secondary to bronchial 
asthma and/or obesity, is denied.

Service connection for peripheral neuropathy of the upper and 
lower extremities, to include as secondary to obesity and/or 
diabetes mellitus, type II, is denied.

Service connection for sleep apnea, to include as secondary 
to obesity, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


